Citation Nr: 0901262	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for thoracic spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1993 to August 1996 
and from June 2001 to May 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran was awarded service connection for thoracic spine 
strain by way of the March 2005 rating decision currently on 
appeal.  The RO evaluated the veteran's back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 as 10 percent 
disabling, effective June 1, 2004.  In the December 2008 
informal hearing presentation (IHP), the veteran's 
representative raised for the first time the issue of clear 
and unmistakable error (CUE) in the March 2005 rating 
decision as it pertained to the veteran's initial thoracic 
spine strain evaluation.  

The Board notes that the issue of CUE in the March 2005 
rating decision as it pertains to the veteran's initial 10 
percent evaluation for thoracic spine strain has not been 
addressed.  Therefore, the Board refers this issue to the RO 
for any appropriate action.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2008).

The issues of entitlement to service connection for a right 
ankle disability and entitlement to an initial evaluation in 
excess of 10 percent for thoracic spine strain are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent and probative evidence of record does not show 
that the veteran has a disability manifested by or associated 
with chest pain.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
claimed disability manifested by or associated with chest 
pain are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in this case contends that he is entitled to 
disability compensation for chest pain.  In particular, the 
veteran asserts that this condition is related to his period 
of active service. 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

The Board has reviewed the evidence of record in this case.  
The veteran's service treatment records (STRs) are negative 
for a diagnosis of or treatment for a disability manifested 
by or associated with chest pain.  The Board notes, however, 
that the veteran self-reported symptoms of chest pain on more 
than one occasion in service.
For instance, the veteran reported having chest pain in a 
post-deployment health assessment dated July 2003.  The 
veteran indicated that he had chest pain while stationed in 
Kuwait during the period January-July 2003.  However, the 
veteran specifically denied having chest pain at the time of 
the examination.  

The veteran also reported having occasional chest pain or 
palpitations at the time of his October 2003 separation 
examination.  In particular, the veteran indicated that he 
experienced these symptoms "mostly at night."  

The veteran participated in the Benefits Delivery at 
Discharge Program (BDD) in January 2004 prior to discharge 
from service.  The veteran was afforded a VA general medical 
examination (GME) as part of this program.  A physical 
examination revealed that the veteran's chest was clear to 
auscultation bilaterally.  

The veteran reported to sick call in May 2004 with subjective 
complaints of back and chest pain for a period of 
approximately four days.  The veteran described the pain as 
"annoying," and indicated that his symptoms were 
exacerbated by lying down, coughing, and sneezing.  Notably, 
the veteran also stated that he began coughing, sneezing, and 
vomiting after taking Vicodin for ankle pain.  A chest x-ray 
taken at that time was unremarkable and the examiner 
diagnosed the veteran as having strained muscles secondary to 
vomiting and coughing.

The first pertinent post-service treatment record is dated 
June 2004.  The veteran presented to a VA medical facility 
for the purpose of establishing care.  A physical examination 
of the veteran's lungs was normal to inspection, palpitation, 
and auscultation and his cardiovascular system was normal.
  
The veteran was afforded a VA Compensation and Pension (C&P) 
Spine Examination in October 2004.  The veteran reported 
having a history of back pain that radiated to his chest.  
The onset of this pain, according to the veteran was May 
2002.  The veteran's lungs were clear to auscultation 
bilaterally, and his cardiac evaluation was within normal 
limits.  

Given the evidence of record, the Board finds the 
preponderance of the evidence is against a finding of service 
connection in this case.  As noted above, although the 
veteran reported subjective complaints of chest pain in 
service, his STRs were negative for any diagnosis of or 
treatment for disability manifested by or associated with 
chest pain, and there is no post-service clinical evidence 
documenting such a condition.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Court has also in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the veteran is 
capable of observing symptoms such as chest pain or shortness 
of breath, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of this claimed condition.  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current disability 
manifested by or associated with chest pain.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim). 

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent, probative medical 
evidence showing a current medical diagnosis of a disability 
manifested by or associated with chest pain.  Therefore, the 
Board concludes that the veteran's claim for service 
connection must be denied in the absence of any current 
clinical evidence confirming the presence of the claimed 
disability.  Accordingly, the Board finds that the criteria 
for entitlement to service connection for chest pain are not 
met.  Thus, the veteran's claim is denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in October 2004 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the service 
connection claim and of the veteran's and VA's respective 
duties for obtaining evidence.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided notice, via a March 2006 letter, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Although the 
veteran did not receive notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal prior to the initial AOJ 
decision, the Board finds this error harmless as the 
veteran's claim is denied and no disability rating or 
effective date will be assigned.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment and post-service treatment 
records have been obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  Neither 
the veteran's STRs nor the post-service treatment records 
show evidence of a currently diagnosed disability manifested 
by or associated with chest pain.  The Board acknowledges 
that the veteran self-reported subjective symptoms of chest 
pain both in service and after discharge from service.  
However, pain alone is not a disability for which VA 
compensation is awarded, and in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
and Sanchez-Benitez, supra.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See McLendon, 
supra; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for chest pain is denied.


REMAND

I.  Right Ankle Disability

The veteran in this case contends that he sustained a right 
ankle disability in service and that his current right ankle 
disability is related to service.  The Board has reviewed the 
evidence of record in this case and finds that a remand is 
required for the reasons discussed below.  

As noted above, the veteran's first period of active service 
was from April 1993 to August 1996.  STRs for this period are 
negative for a diagnosis of or treatment for a right ankle 
disability.  The veteran's second period of active service 
was from June 2001 to May 2004.  

The veteran reported to sick call in July 2002 after having a 
"sharp pain" in his right ankle after climbing onto an 
"LMTV."  Initially, the veteran indicated that he "felt 
ok," but later noticed pain and swelling in the ankle that 
night.  At the time of the examination, the veteran reported 
increased pain in the right ankle upon flexing.  X-rays of 
the right ankle revealed no acute changes, but the examiner 
observed edema and tenderness upon physical examination.  The 
impression was right ankle pain.

Following this incident, the Board notes that the veteran was 
treated at sick call on numerous instances with similar 
symptoms, prescribed extensive physical therapy, and placed 
on physical profile on more than one occasion in service as a 
result of right ankle pain and instability.

The veteran participated in the BDD program in January 2004 
prior to discharge from service.  The veteran was afforded a 
VA GME as part of this program.  The veteran indicated that 
the onset of his right ankle pain was in July 2002 after he 
twisted his ankle while running.  X-rays taken at the time of 
the examination revealed evidence of soft tissue swelling of 
the ankle without fracture.  The impression was right ankle 
strain.

The veteran returned to sick call in March 2004 with 
complaints of chronic right ankle pain.  Magnetic resonance 
imaging (MRI) of the veteran's right ankle was normal.  
Nevertheless, the examiner noted the presence of "loose 
bodies" in the ankle and determined that surgery was 
necessary to remove the loose bodies.  The impression was 
"possible chondroplasty / microfracture."  The veteran 
subsequently underwent a surgical procedure in April 2004 to 
remove the loose bodies.  Post-surgical treatment notes 
showed some improvement in the veteran's condition.   

The first pertinent post-service evidence of record is dated 
June 2004, approximately one month after discharge from 
service.  The veteran presented to a VA medical facility for 
the purpose of establishing care and he reported a long-
standing history of right ankle pain.  The impression was 
chronic right ankle pain.  

The veteran was afforded a VA orthopedic consultation in 
November 2005.  The veteran stated that he had right ankle 
pain for approximately three years.  Upon physical 
examination, the examiner observed scars on the veteran's 
ankle from a previous arthroscopic surgery.  X-rays of the 
right ankle showed evidence of a small osteophyte near the 
neck of the talus and posteriorly.  Otherwise, the ankle 
joint was normal.  The impression was post-operative 
arthroscopic surgery, right ankle, and possible 
osteochondritis talus.  

The veteran sought care at a VA medical facility in January 
2006 for right ankle pain, the onset of which was 
approximately one day prior to this episode of care.  The 
impression was right ankle sprain, rule out acute fracture.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board finds that a VA 
examination is warranted in this case to determine whether 
the veteran's current right ankle disability is related to 
his period of active service.

II.  Thoracic Spine Strain

The veteran in this case also contends that the RO should 
have rated his thoracic spine strain disability higher than 
was initially done.  In particular, the veteran also alleges 
that the condition of this disability has worsened and that 
this decline warrants a higher evaluation.  The veteran's 
representative also asserts that the veteran is entitled to a 
new VA examination since the previous examination on which 
service connection was based is "over four years old."  See 
December 2008 IHP.  The Board has reviewed the evidence in 
this case and finds that a remand is necessary.  

The Board notes that the veteran reported to a VA medical 
facility in June 2004 for the purpose of establishing care.  
The veteran indicated that he recently experienced upper back 
pain between the scapulas, possibly from using crutches.  A 
physical examination revealed occasional tenderness over the 
right paraspinal area at T4-5 near the medial border of the 
scapula.  The impression was upper back pain.  

The veteran was afforded a VA general consultation in March 
2006.  The examiner noted that the veteran had a computed 
tomography (CT) scan of the lumbosacral spine in January 2006 
which revealed evidence of broad-based disc bulges at L3-4 
and L5-S1.  Upon physical examination, the examiner found the 
veteran's lower lumbar area to be tender to palpitation.  
However, the veteran's motor strength was 5/5 bilaterally.  
The impression was chronic low back pain.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  The 
Court held that when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  
Here, the Board finds that a new VA examination is warranted 
as the veteran has not been afforded a VA spine examination 
since October 2004.  Furthermore, recent VA treatment records 
also have bearing on the current severity of the veteran's 
service-connected back disability.  As such, the veteran 
should be afforded a new VA examination to assess the 
severity of his service-connected back disability.  The 
examiner must provide a complete rationale for any stated 
opinion.

In light of the Board's decision to refer the issue of clear 
and unmistakable evidence in the March 2005 rating decision 
as it pertains to the veteran's initial rating for a thoracic 
spine disability, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for thoracic spine strain is inextricably intertwined with 
this claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(noting that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered). 

The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Thus, VA must request all VA medical 
records pertaining to the veteran that are dated March 4, 
2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the veteran that are dated 
from March 4, 2006 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
veteran provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran's 
currently diagnosed right ankle disability 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and in 
particular to the veteran's in-service 
right ankle strain and subsequent 
chondroplasty.  The examiner must provide 
a complete rationale for any stated 
opinion.

The examiner is also asked to provide a 
complete assessment of the severity of the 
veteran's service-connected thoracic spine 
strain, to include a discussion of any 
associated objective neurological 
abnormalities in the lower extremities as 
well as any bowel or bladder 
abnormalities.  The examiner should also 
report the ranges of motion for the 
thoracolumbar spine and state whether the 
veteran's thoracic spine strain is 
manifested by weakened movement, excess 
fatigability, incoordination, or pain.  
These determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also state the extent to which the 
veteran's thoracic spine strain disability 
affects occupational functioning and 
completion of daily activities, if at all.  
The examiner must provide a complete 
rationale for any stated opinion.   
 
3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


